        Case 4:16-cv-00316-DVB Document 119 Filed 11/26/18 Page 1 of 5




                            UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


YELLOWSTONE POKY, LLC, an Idaho
Limited Liability Company,

              Plaintiff,
                                                    Case No. 4:16-CV-00316-DVB
vs.
                                                    ORDER MEMORIALIZING AND
FIRST POCATELLO ASSOCIATES, L.P., a                 IMPLEMENTING THE COURT’S
New Jersey limited partnership,                     RULINGS FROM THE BENCH DURING
                                                    THE NOVEMBER 9, 2018 HEARING
              Defendant.                            ON MULTIPLE PENDING MOTIONS



FIRST POCATELLO ASSOCIATES, L.P.,
              Counterclaimant,
vs.
YELLOWSTONE POKY, LLC,
FEATHERSTON HOLDINGS, INC., and
ROGER FEATHERSTON,
              Counterdefendants.



                                     INTRODUCTION

       This matter came before the Court at a hearing conducted on November 9, 2018 in the

United States District Courthouse in Pocatello, Idaho. Pending before the Court at the November

9, 2018 hearing were the following six motions:

       (i)    Plaintiff Yellowstone Poky, LLC’s “Motion to Compel Return of Documents and
              for Entry of a Protective Order” [Dkt. 99];

       (ii)   “Defendant/Counterclaimant [First Pocatello Associates, L.P.’s] Motion for Order
              re: Copying and Delivery of Building 3 Documents” [Dkt. 100];

ORDER MEMORIALIZING AND IMPLEMENTING THE COURT’S RULINGS FROM THE
BENCH DURING THE NOVEMBER 9, 2018 HEARING ON MULTIPLE PENDING
MOTIONS - 1
                                                                                   48627.0003.11487401.3
        Case 4:16-cv-00316-DVB Document 119 Filed 11/26/18 Page 2 of 5




       (iii)   Plaintiff Yellowstone Poky, LLC’s “Motion to Strike Defendants’ Motion With
               Regard to Building 3 Documents” [Dkt. 105];

       (iv)    Plaintiff Yellowstone Poky, LLC’s “Motion to Strike the Declaration of Barbara
               Swift Wischerath” [Dkt. 108];

       (v)     “Defendant/Counterclaimant [First Pocatello Associates, L.P.’s] Motion for
               Partial Summary Judgment as First and Third Counterclaims [Fed. R. Civ. P. 56]”
               [Dkt. 101]; and,

       (vi)    Plaintiff Yellowstone Poky, LLC’s “Motion to Amend Complaint” [Dkts. 102 and
               107].


       Having reviewed and considered all the respective briefs, declarations, exhibits and

related documents of record submitted by the parties in connection with these six motions, and

having heard and considered the respective oral arguments of counsel at the hearing, the Court

ruled from the bench during the November 9, 2018 hearing as follows:

       (i)     Plaintiff Yellowstone Poky, LLC’s “Motion to Compel Return of Documents and
               for Entry of a Protective Order” [Dkt. 99] is denied, and the Court instead adopts
               Defendant/Counterclaimant First Pocatello Associates, L.P.’s proposed protocol
               for the copying and delivery of the Building 3 Documents;

       (ii)    “Defendant/Counterclaimant [First Pocatello Associates, L.P.’s] Motion for Order
               re: Copying and Delivery of Building 3 Documents” [Dkt. 100] is granted (and
               the document copying and delivery protocol described therein shall be deemed to
               include any electronically-stored materials contained among the Building 3
               Documents);

       (iii)   Plaintiff Yellowstone Poky, LLC’s “Motion to Strike Defendants’ Motion With
               Regard to Building 3 Documents” [Dkt. 105] is denied;

       (iv)    Plaintiff Yellowstone Poky, LLC’s “Motion to Strike the Declaration of Barbara
               Swift Wischerath” [Dkt. 108] is moot, because in reaching its decision to deny
               Plaintiff Yellowstone Poky, LLC’s “Motion to Compel Return of Documents and
               for Entry of a Protective Order” [Dkt. 99], the Court did not rely on the June 1,
               2018 “Declaration of Barbara Swift Wischerath” [Dkt. 104-1] that had been
               submitted in opposition to Plaintiff Yellowstone Poky, LLC’s “Motion to Compel
               Return of Documents and for Entry of a Protective Order” [Dkt. 99];


ORDER MEMORIALIZING AND IMPLEMENTING THE COURT’S RULINGS FROM THE
BENCH DURING THE NOVEMBER 9, 2018 HEARING ON MULTIPLE PENDING
MOTIONS - 2
                                                                                      48627.0003.11487401.3
     Case 4:16-cv-00316-DVB Document 119 Filed 11/26/18 Page 3 of 5




    (v)    “Defendant/Counterclaimant [First Pocatello Associates, L.P.’s] Motion for
           Partial Summary Judgment as First and Third Counterclaims [Fed. R. Civ. P. 56]”
           [Dkt. 101] is granted; and,

    (vi)   Plaintiff Yellowstone Poky, LLC’s “Motion to Amend Complaint” [Dkts. 102 and
           107] is denied as described below with respect to the proposed “Third Amended
           Complaint and Jury Demand” [Dkt. 107-2]:

           (a)    proposed “Count One: Breach of Contract/Breach of the Implied Covenant
                  of Good Faith and Fair Dealing” previously was ruled on and dismissed
                  with prejudice by this Court (see February 27, 2018 Memorandum
                  Decision and Order [Dkt. 97] at 18); accordingly, the proposed reassertion
                  of this claim is futile, and therefore is denied.

           (b)    proposed “Count Four: Conversion” is denied on the grounds that Plaintiff
                  Yellowstone Poky, LLC has asserted this claim in bad faith, and Plaintiff
                  Yellowstone Poky, LLC unduly delayed in seeking to assert this claim; in
                  addition, this proposed claim is futile because it can be defeated by a
                  motion to dismiss or for summary judgment on the basis of the recognized
                  defenses of abandonment and consent.

           (c)    proposed “Count Five: Commercial Espionage” is denied as futile because
                  Yellowstone Poky, LLC has not identified, and this Court is not aware of,
                  any recognized civil cause of action for “commercial espionage.”

           (d)    proposed “Count [Six]: Equitable Estoppel” [mislabeled in Plaintiff
                  Yellowstone Poky, LLC’s proposed “Third Amended Complaint and Jury
                  Demand” [Dkt. 107-2] as “Count Five” when, in fact, it is the sixth
                  sequential claim listed in the proposed Third Amended Complaint]
                  previously was addressed in this Court’s August 23, 2017 Memorandum
                  Decision and Order [Dkt. 71] and mentioned again in this Court’s
                  February 27, 2018 Memorandum Decision and Order [Dkt. 97]. Plaintiff
                  Yellowstone Poky, LLC’s latest factual allegations (whether or not
                  assumed to be true) reflect merely a non-actionable statement of future
                  intent with a condition precedent, are insufficiently definitive, are vague
                  and ambiguous, and fail to comply with the pleading requirements of Rule
                  9(b) of the Federal Rules of Civil Procedure; accordingly, Plaintiff
                  Yellowstone Poky, LLC’s proposed assertion of a new “equitable
                  estoppel” claim is futile, and therefore is denied.

           (e)    Plaintiff Yellowstone Poky, LLC’s proposed joinder of Earl Swift and
                  Barbara Wischerath as additional named defendants in their respective
                  individual capacities is denied on the grounds that no factual or legal basis
                  has been established under either Rule 19 or Rule 20 of the Federal Rules
                  of Civil Procedure for the proposed joinder of either such individual.


ORDER MEMORIALIZING AND IMPLEMENTING THE COURT’S RULINGS FROM THE
BENCH DURING THE NOVEMBER 9, 2018 HEARING ON MULTIPLE PENDING
MOTIONS - 3
                                                                                   48627.0003.11487401.3
       Case 4:16-cv-00316-DVB Document 119 Filed 11/26/18 Page 4 of 5




                                          ORDER

      Therefore, memorializing and implementing this Court’s rulings from the bench during

the November 9, 2018 hearing, IT IS HEREBY ORDERED that:

      1.     Plaintiff Yellowstone Poky, LLC’s “Motion to Compel Return of Documents and
             for Entry of a Protective Order” [Dkt. 99] is DENIED.

      2.     Defendant/Counterclaimant First Pocatello Associates, L.P.’s “Motion for Order
             re: Copying and Delivery of Building 3 Documents” [Dkt. 100] is GRANTED,
             and the parties are hereby ordered to proceed cooperatively with the copying and
             delivery of the Building 3 Documents (which shall be deemed to include any
             electronically-stored materials contained among the Building 3 Documents) in
             accordance with the terms and conditions outlined in the April 9, 2018 letter from
             Howard D. Burnett (counsel for First Pocatello Associates, L.P.) to Blake S.
             Atkin (counsel for Yellowstone Poky, LLC) annexed as Exhibit C to the May 15,
             2018 “Declaration of Howard D. Burnett in Support of
             Defendant/Counterclaimant’s Motion for Order Re: Copying and Delivery of
             Building 3 Documents” [Dkt. 100-3 at 19-22].

      3.     Plaintiff Yellowstone Poky, LLC’s “Motion to Strike Defendants’ Motion With
             Regard to Building 3 Documents” [Dkt. 105] is DENIED.

      4.     Plaintiff Yellowstone Poky, LLC’s “Motion to Strike the Declaration of Barbara
             Swift Wischerath” [Dkt. 108] is MOOT.

      5.     Defendant/Counterclaimant First Pocatello Associates, L.P.’s “Motion for Partial
             Summary Judgment as First and Third Counterclaims [Fed. R. Civ. P. 56]” [Dkt.
             101] is GRANTED. Accordingly, Defendant/Counterclaimant First Pocatello
             Associates, L.P. specifically is hereby granted by this Court:

             (i)    declaratory judgment that the “RE-23 Commercial/Investment Real Estate
                    Purchase and Sale Agreement” and its four addenda (collectively, the
                    “Agreement,” as set forth as Exhibits 1-5 to “Defendant’s Answer to
                    Plaintiff’s Second Amended Complaint and Jury Demand; Defendant’s
                    First Amended Counterclaim and Jury Demand” filed September 20, 2017
                    [Dkt. 80] – see specifically Dkt. 80-1 at 1-24] are unenforceable as a matter
                    of law and that neither Yellowstone Poky, LLC, nor Featherston Holdings,
                    Inc. nor Roger Featherston has any interest in the Gateway West Industrial
                    Center property (the “Property”) described in Exhibit A to Plaintiff
                    Yellowstone Poky, LLC’s “Second Amended Complaint and Jury Demand”


ORDER MEMORIALIZING AND IMPLEMENTING THE COURT’S RULINGS FROM THE
BENCH DURING THE NOVEMBER 9, 2018 HEARING ON MULTIPLE PENDING
MOTIONS - 4
                                                                                    48627.0003.11487401.3
     Case 4:16-cv-00316-DVB Document 119 Filed 11/26/18 Page 5 of 5




                filed September 6, 2017 [Dkt. 78] – see specifically, Dkt. 78-2 at 1-2],
                including pursuant to the unenforceable Agreement; and,

         (ii)   a decree quieting title to the Property in Defendant/Counterclaimant First
                Pocatello Associates, L.P.’s favor.

    6.   Plaintiff Yellowstone Poky, LLC’s “Motion to Amend Complaint” [Dkts. 102 and
         107] is DENIED.



                                      DATED: November 26, 2018.



                                      _______________________________________
                                      Dee V. Benson
                                      Senior District Judge
                                      United States District Court for the District of Utah
                                      (sitting by special designation)




ORDER MEMORIALIZING AND IMPLEMENTING THE COURT’S RULINGS FROM THE
BENCH DURING THE NOVEMBER 9, 2018 HEARING ON MULTIPLE PENDING
MOTIONS - 5
                                                                                48627.0003.11487401.3
